The defendants were the owners of a large building at the corner of Eighth and Sycamore streets in the city of Cincinnati. The several floors of the building were rented or leased to various tenants. The ninth floor was leased to the Superior Tailoring Company. By the terms of the lease, the owners retained control of the outside of the building.
The plaintiff was injured by a pane of glass which fell from a window on the ninth floor.
At the time plaintiff was injured, he, in company with an employee of The Dorman Automotive Parts Company, was walking on the sidewalk adjacent to the premises. He was unaware of any danger until struck by the pane of glass which was almost intact.
The accident occurred at 6:30 p.m., July 2, 1935. Firemen stationed one block south of the defendant's building heard a crash and saw the glass float out from the building and then suddenly dip and strike the plaintiff. They made an examination of the premises *Page 151 
and found that the window ropes on the side of the building near which the plaintiff was injured were stretched and broken.
The tenant was not permitted to testify that he had complained to the owners of the building about the condition of the building.
The court instructed a verdict for the defendants at the close of the plaintiff's evidence. In this, the court committed error. There was sufficient evidence to justify the submission of the case to the jury, especially as the doctrine of res ipsa loquitur
applies. Goodall v. Deters, 121 Ohio St. 432, 436,169 N.E. 443. See also opinion in Reliance Ins. Co. v. Pohlking, post,
156.
The judgment is reversed and the cause remanded for a new trial.
Judgment reversed.
HAMILTON, J., concurs.